Citation Nr: 0021640	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with left shoulder 
radiculopathy and thoracic outlet syndrome, currently 
evaluated as 40 percent disabling.   

2.  Entitlement to service connection for a disorder 
manifested by multiple joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1993.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 hearing 
officer's decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which 
assigned a 20 percent disability evaluation for neck pain to 
include the diagnoses of degenerative disc disease of the 
cervical spine with left shoulder radiculopathy and thoracic 
outlet syndrome with an effective date of December 1, 1992 
and which reopened and denied the veteran's claim of 
entitlement to service connection for multiple joint pain.  
During the pendency of the appeal, in a May 1999 rating 
decision, the RO increased the veteran's disability rating 
for degenerative disc disease of the cervical spine with left 
shoulder radiculopathy and thoracic outlet syndrome to 40 
percent with an effective date of December 1, 1992.  However, 
the veteran has not withdrawn his appeal and therefore, this 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).
 

FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the veteran's claim of entitlement to an increased rating has 
been obtained.  

2.  The veteran's degenerative disc disease of the cervical 
spine with left shoulder radiculopathy and thoracic outlet 
syndrome is manifested by pronounced intervertebral disc 
syndrome with persistent symptoms with characteristic pain 
and neurological findings appropriate to the site of diseased 
discs, with little intermittent relief. 
3.  There is no medical evidence of record linking, or 
suggesting a link between any currently diagnosed disorder 
manifested by multiple joint pain and the veteran's period of 
active service.   


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability evaluation for 
degenerative disc disease of the cervical spine with left 
shoulder radiculopathy and thoracic outlet syndrome have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.72, Diagnostic Code 5293 (1999). 

2.  The veteran's claim of entitlement to service connection 
for a disorder manifested by multiple joint pain is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with left shoulder 
radiculopathy and thoracic outlet syndrome, currently 
evaluated as 40 percent disabling. 

The veteran claims that he is entitled to an increased 
disability evaluation to more accurately reflect the severity 
of his symptomatology.  The mere assertion that a service-
connected disability has increased in severity is sufficient 
to render an increased rating claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds the veteran's claim to be well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (1991).  The Board is 
also satisfied that all relevant facts pertinent to the 
veteran's claim have been properly and sufficiently developed 
and that this evidence allows for a proper review of the 
veteran's claim.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A disability of the musculoskeletal system that becomes 
painful on use must be regarded as seriously disabling, see 
38 C.F.R. § 4.40 (1999), and higher diagnostic code ratings 
may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  DeLuca, 
8 Vet. App. at 206-207.  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also just as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40.  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).

Historically, in an August 1996 hearing officer's decision, 
the veteran was granted a 20 percent disability evaluation 
for neck pain to include diagnoses of degenerative disc 
disease of the cervical spine with left shoulder 
radiculopathy and thoracic outlet syndrome pursuant to 
38 C.F.R. § Diagnostic Code (DC) 5293 with an effective date 
of December 1, 1992.  Thereafter, the veteran filed a timely 
notice of disagreement and perfected an appeal.  During the 
pendency of the appeal, in a May 1999 rating decision, the RO 
increased the veteran's disability evaluation to 40 percent 
pursuant to DC 5293 with an effective date of December 1, 
1992.  

Service medical records show that the veteran was treated for 
neck and back pain in 1981 and 1982.  He was diagnosed 
variously with thoracic outlet syndrome, paraesthesias and 
weakness in the left upper extremity, and probable C5 nerve 
root compression.  In November 1981, the veteran reported 
that his neck and back pain were gone, but he subsequently 
experienced several flare-ups.  X-rays taken in January 1982 
revealed a normal cervical spine.  

The veteran was afforded a VA examination in March 1993.  At 
that time, the veteran had flexion of the left shoulder to 
145 degrees, abduction to 165 degrees, external rotation to 
90 degrees, internal rotation to 70 degrees, extension to 60 
degrees and normal adduction.  The diagnosis was arthralgia, 
generalized, etiology unknown, perhaps consistent with the 
aging process.  

An April 1995 MRI report from Valley Imaging Center revealed 
mild degenerative arthritic changes of the cervical spine, 
disk bulging at C4-5, C5-6, C6-7 with the worst bulging shown 
at C6-7, projecting into the foraminal site as well as 
bilaterally into the C6-7 region.  

EMG and NVC studies conducted by David C. Agnew, M.D., FAAPM 
in June 1995 and May 1996 revealed denervation at C4 and C5, 
innervated muscles bilaterally and to a lesser extent at C6 
in 1995.  In 1995 and 1996, left carpal tunnel syndrome was 
indicated and in May 1996 cervical and radicular involvement 
on the right side at C7-T1 were also shown.  

VA outpatient treatment records dated January to February 
1996, show that the veteran underwent a CT scan of the 
cervical spine revealing narrowing of the neural foramina at 
C3-4, C4-5, C5-6 and C6-7.  

In May 1996, Kamlesh Yelamanchili, M.D., diagnosed the 
veteran with back pain consistent with arthritis and cervical 
radiculopathy, especially in the neck and back areas.  In 
June 1996 at a personal hearing at the RO, the veteran 
testified that he had numbness and pain in his left arm and 
that he had pain from his neck down into his back.  He also 
described having pain from the top of his neck into the left 
side and through his shoulder blade.  Additionally, the 
veteran indicated that after approximately two hours of work, 
he experienced weakness in the left shoulder.  

In July 1996, the veteran was examined by Dr. Yelamanchili 
and Murray A. Thale, M.D.  The veteran was shown to have full 
range of motion of the cervical spine, but complained of left 
posterior cervical pain with extension, flexion and lateral 
head turning maneuvers.  The veteran also complained of low 
left-directed lumbar tenderness to palpation, but no muscle 
spasm was demonstrated.  A cervical myelogram revealed 
significant degenerative disc disease with hyperostosis and 
central canal narrowing at C4-5, C5-6 and probably C6-7.  
Neural foraminal stenosis was also indicated at C5-6, C6-7 
and potentially at C4-5 and C7-T1.  

In August 1996, the veteran underwent cervical and lumbar 
epidural nerve block procedure administered by Wendell 
Street, M.D.  In September 1997, the veteran underwent 
anterior cervical decompression and fusion at C4-C7 performed 
by Maged L. Abu-Assal, M.D. with Inlands Community Hospital.  
Postoperative diagnosis was cervical spondylosis with spinal 
stenosis and radiculopathy.  In October 1997, the veteran was 
seen for follow-up and reported mild pain radiating to the 
left upper extremity.  Assessment was excellent postoperative 
recovery with significant decrease in radicular symptoms and 
resolution of signs.  

VA outpatient treatment records dated January 1995 to July 
1998 document ongoing treatment for chronic neck pain and 
cervical disc disease.  In May 1998, the veteran returned to 
Dr. Assal and was noted to have 50 to 60 percent of his 
normal range of neck motion in all directions.  He had full 
range of his left shoulder and his strength was intact.  The 
veteran's primary complaint was neck pain with extreme 
movement and mesial scapular border pain. 

A January 1998 VA examination report and May 1998 addendum, 
reflect that upon review of the veteran's claims file and 
results of physical examination, it was the VA examiner's 
opinion that the veteran had episodic neck, left shoulder and 
low back pain and that he had developed a pain syndrome 
unrelated to service.   

A June 1999 treatment record from Life Chiropractic Center 
reflects the veteran's ongoing complaints of cervical pain 
and it was noted that the veteran had limited range of motion 
of the cervical spine secondary to cervical fusion.  
Diagnosis was cervical spondylosis and disc disease with 
concomitant postsurgical syndrome. 
 
In July 1999, James D. Boehmer, D.C., opined that it was 
doubtful that the veteran could secure gainful employment as 
a result of the combination of bone spurs, spinal stenosis 
and multilevel disc bulges. 

In an August 1999 statement, Z. Richard Sawan, M.D., 
indicated that the veteran had disabling chronic pain in his 
neck.  Dr. Sawan opined that in addition to this pain, the 
veteran's back pain and fibromyalgia resulted in the veteran 
being 100 percent disabled.  

A March 1999 VA examination report indicates that the veteran 
could flex his chin to 45 degrees, rotate to either shoulder 
to approximately 50 degrees and extend his neck to 40 
degrees.  Axial compression of the neck caused some neck 
pain, and the veteran's range of motion of the neck was noted 
to be moderately uncomfortable at extreme ranges of motion.  
The diagnosis was evidence of arthrosis and history 
consistent with cervical stenosis status post C4-5 cordectomy 
and C3-7 anterior fusion.  There was also evidence of 
degenerative cervical disease at C3-4.    
A November 1999 VA examination report shows that the veteran 
reported constant neck pain worsened with activity and eased 
by a TENS unit, physical therapy and chiropractic treatment.  
The veteran also reported that he had been unable to work 
since his discharge from service in 1982.  Physical 
examination revealed tenderness to palpation over the lower 
C-spine.  The veteran was diagnosed with degenerative joint 
disease of the cervical spine with a history of 
neuroforaminal stenosis status post C4-7 fusion with plate 
stabilization and chronic pain.  The VA physician opined that 
the veteran's chronic, constant cervical spine pain, lumbar 
spine pain as well as diffuse muscle pains due to 
fibromyalgia were likely to inhibit daily functioning, 
including lifting, bending and repetitive motions.  In an 
addendum to the examination report, a VA examiner appears to 
have indicated that no employer would hire someone like the 
veteran, who reported experiencing chronic pain.  

Because the veteran is seeking a disability evaluation in 
excess of 40 percent, Diagnostic Codes 5285 (residuals of 
fracture of vertebra), 5286 (complete bony fixation 
(ankylosis) of the spine), and 5293 (intervertebral disc 
syndrome) are for consideration, as is entitlement to an 
extra schedular evaluation.  However, the evidence of record 
does not show that the veteran has fractured vertebra or 
complete bony fixation of the spine and therefore Diagnostic 
Codes 5285 and 5286 are inapplicable.  Therefore, the Board 
will evaluate the veteran's claim in terms of DC 5293 and 
extra-schedular considerations.  

DC 5293 allows for a 60 percent disability evaluation for 
intervertebral disc syndrome, pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 

The evidence establishes that the veteran experiences 
chronic, constant neck pain, degenerative arthritic changes 
of the cervical spine and denervation at C4 and C5 and to a 
lesser extent at C6.  Additionally, the veteran has been 
diagnosed with cervical spondylosis and spinal stenosis and 
radiculopathy as well as significant degenerative disc 
disease.  The veteran underwent cervical fusion surgery and 
despite good recovery from the surgery, he continues to have 
chronic, constant cervical pain and limited range of motion 
of the neck described as moderately uncomfortable at extreme 
ranges of motion.  Therefore, the Board concludes that the 
veteran's disability picture is most accurately characterized 
by the criteria set forth for a 60 percent evaluation 
pursuant to DC 5293 and the veteran's request for an 
increased disability evaluation is granted.  

In reaching this conclusion, the Board has considered whether 
the veteran is entitled to a higher disability evaluation 
pursuant to DeLuca, 8 Vet. App. at 206.  While the veteran's 
disability of the cervical spine is symptomatic, including 
constant chronic pain, limited range of motion with pain at 
extreme ranges of motion, there is no clinical indication 
that his symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of 60 percent.  It is pertinent to note that while the 
veteran complained of weakness there is no objective evidence 
of disuse atrophy to suggest weakness, fatigue, 
incoordination, or any other symptoms resulting in additional 
functional limitation beyond that contemplated by the current 
60 percent rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that the 
degenerative disc disease of the cervical spine with left 
shoulder radiculopathy and thoracic outlet syndrome standing 
alone has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Several statements of record, including 
statements from Dr. Boehmer, Dr. Sawan, and a VA physician in 
November 1999 have opined that the veteran is not employable 
as a result of the combination of several symptoms including, 
cervical spine pain, lumbar spine pain to include bone spurs, 
spinal stenosis and multilevel disc bulges, as well as 
diffuse muscle pains due to fibromyalgia.  Further, there is 
no evidence that the veteran's cervical disability alone has 
resulted in frequent periods of hospitalization.  
Accordingly, the Board finds that the evidence of record does 
not establish that the veteran experiences marked 
interference with employment or frequent periods of 
hospitalization, which would require an extra-schedular 
evaluation.  In the absence of such corroborating evidence, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to service connection for a disorder manifested 
by multiple joint pain.

The veteran also claims that he is entitled to service 
connection for a disorder manifested by multiple joint pain.  
The threshold question that must be addressed is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the veteran in developing the facts pertinent to his 
claim, and the claim must be denied. Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating: (1) that a disease or injury was incurred or 
aggravated during active service, (2) medical evidence 
showing that the veteran currently has a disability, and (3) 
that a nexus exists between that disability and the in-
service injury or disease.  Id.  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service medical records show that the veteran was treated for 
bilateral hand pain in August 1992.  An August 1992 
retirement examination report shows that the veteran had 
swollen or painful joints in both hands, which were 
symptomatic.  However, a September 1992 treatment record 
reflects that the veteran's hand pain had resolved. 

A March 1993 VA examination report reflects that the veteran 
presented with a history of multiple joint pain.  Physical 
examination revealed no stigmata of any joints throughout the 
body, such as swelling, increased temperature or deformity 
that one would consider indicative of arthritic changes.  The 
diagnosis was arthralgia, generalized, etiology unknown, 
perhaps consistent with the aging process.

VA outpatient treatment records dated January to February 
1996 reflect that the veteran reported having a history of 
bilateral carpal tunnel syndrome (CTS).  Treatment notes show 
that the veteran's CTS was worse on the right and that he 
experienced persistent pain bilaterally.  The veteran was 
also noted to have diffuse joint aches.

In May 1996, the veteran was diagnosed with fibroymyalgia by 
Dr. Yelamanchili.  Dr. Yelamanchili also noted that the 
veteran had severe myalgia.  The veteran underwent EMG and 
NCV studies in 1995 and 1996 conducted by Dr. Agnew, the 
results of which were consistent with mild CTS bilaterally, 
the left greater than right.  In May 1996, Suman P. Thakker, 
M.D., indicated that the veteran had a history of 
fibromyalgia and myopathy.  
During a personal hearing at the RO in June 1996, the veteran 
testified that he had pain in his right hand and numbness in 
his left hand, with sort of a pinching sensation.  The 
veteran also testified that he believed he had fibrositis 
because he experienced pain in his hand joints, his buttock, 
the joints in his legs and essentially all over his body.  
The veteran indicated that he treated this pain by wearing a 
TENS unit, an extraction unit worn during exercise and he saw 
a chiropractor. 

In July 1997, Dr. Thakker diagnosed the veteran with 
fibromyalgia, polyarthralgia, myopathy and chronic pain 
syndrome.  VA outpatient treatment records dated January 1995 
to July 1998 show that the veteran continued to seek 
treatment for CTS, joint tenderness and pain and 
fibromyalgia.

The veteran was afforded a VA examination in January 1998, 
and the examination report was amended in May 1998 after the 
VA examiner had the opportunity to review the veteran's 
claims file.  The VA examiner opined that the veteran has a 
pain syndrome and that this syndrome is not related to his 
period of active service.   

A November 1999 VA examination report reflects that the 
veteran complained of severe muscle aches and pains as well 
as multiple joint pains.  The veteran was diagnosed with 
fibromyalgia/polyarthralgia.  The record also contains an 
article from the Arthritis Foundation regarding fibrositis.

The veteran has submitted evidence to show that he has a 
current diagnosis of a pain syndrome, fibromyalgia and 
polyarthralgia.  However, the veteran has not submitted 
medical evidence linking any of these disorders to his period 
of active service.  In fact, a VA physician has opined that 
the veteran has a pain syndrome that is unrelated to service.  
While the veteran clearly believes that his current joint 
pain and/or joint pain disorders are related to his period of 
active service, the veteran as a lay person is not competent 
to offer an opinion that requires medical expertise, such as 
the underlying cause of the veteran's joint pain.  Brewer v. 
West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Likewise, the Board acknowledges that the veteran has 
submitted medical treatise evidence in support of his claim.  
However, "[g]enerally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' to well ground the claim.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus to well-ground claim.)  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
the treatise evidence submitted by the veteran addresses 
fibrositis generally, but does not bear on the specifics of 
the veteran's claim.  Additionally, the record does not 
contain a favorable nexus opinion of a medical professional.  
Without medical evidence of a nexus between the veteran's 
current disability and his period of service, he has not 
submitted a well-grounded claim and his claim must be denied.  


ORDER

A 60 percent disability evaluation for degenerative disc 
disease of the cervical spine with left shoulder 
radiculopathy and thoracic outlet syndrome is granted subject 
to the laws and regulations governing the award of monetary 
benefits. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a disorder manifested by multiple 
joint pain is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

